PER CURIAM.
This action was brought to recover from the defendant the sum of $410, commissions alleged to have been earned by the plaintiff’s assignor in the exchange of real property. The business was conducted by one Henry Neus on behalf of the defendant. The agency of Neus and its scope are the issues involved. The burden was upon the plaintiff to show that Neus was the authorized agent of the defendant, with power to employ the plaintiff’s assignor as broker, and to do what a general agent might lawfully do in the matter, and to show, further, that the efforts of said assignor were the procuring cause in bringing about the trade. We think the plaintiff sustained the burden, and that the finding of the jury of facts in favor of the plaintiff essential to sustain the verdict is supported by the evidence. The exceptions are without merits. Judgment and order appealed from affirmed, with costs to -the respondent.